Exhibit 10.14

 

AMENDMENT NO. 3 TO
CIMAREX ENERGY CO.
2002 STOCK INCENTIVE PLAN

 

Cimarex Energy Co., a Delaware corporation (the “Company”), established the
Cimarex Energy Co. 2002 Stock Incentive Plan (the “Plan”), effective as of
October 1, 2002, and amended the Plan, effective as of March 3, 2003 and
March 10, 2005. The Company wishes to amend the Plan as provided below.

 

1.                                       Section 1.3 shall be amended in its
entirety to read as follows:

 

SECTION 1.3                          Shares Subject to the Plan. Subject to the
limitations set forth in the Plan, Awards may be made under this Plan for a
total of 12,700,000 shares of Common Stock.


 


2.                                       SECTION 2.5 SHALL BE AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:

 

SECTION 2.5                          “Change in Control Event” means the
occurrence of any one of the following events, unless a majority of the
Incumbent Board (as hereinafter defined) determines in writing that any such
event shall not constitute a “Change in Control Event” for purposes of this Plan
prior to the occurrence of such event (or in the case of an acquisition pursuant
to subsection (i) of this Section 2.5, within five business days after the
Company has notice of such acquisition); provided however, that in the case of
any Awards subject to Code § 409A, the Incumbent Board shall have no authority
to make such determination:

 

(i)                                     The acquisition after the Effective Date
of this Plan by any individual, entity or group (within the meaning of
Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 15% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) provided,
however, that the following acquisitions shall not constitute a Change of
Control:

 

(A)                  any acquisition directly from the Company,

 

(B)                    any acquisition by the Company,

 

(C)                    any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company,

 

(D)                   any acquisition by any corporation pursuant to a
transaction that complies with either clause (A) or (B) of subsection (iii) of
this Section 2.5,

 

(E)                     any Person becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) (“Beneficial Owner”)
of 15% or more of the shares of Common Stock then outstanding as a result of a
reduction in the number of shares of Common Stock outstanding due to the
repurchase of shares of Common Stock by the Company unless and until such
Person, after becoming aware that such Person has become the Beneficial Owner of
15% or more of the then outstanding shares of Common Stock, acquires beneficial
ownership of

 

1

--------------------------------------------------------------------------------


 

additional shares of Common Stock representing 1% or more of the shares of
Common Stock then outstanding, or

 

(F)                     any Person who has reported or is required to report
such ownership (but less than 20%) on Schedule 13G under the Exchange Act (or
any comparable or successor report) which Schedule 13G does not state any
intention to or reserve the right to control or influence the management or
policies of the Company or engage in any of the actions specified in Item 4 of
such schedule (other than the disposition of the Common Stock) and, within 10
business days of being requested by the Company to advise it regarding the same,
certifies to the Company that such Person acquired shares of Common Stock in
excess of 14.9% inadvertently or without knowledge of the terms of the Company’s
Rights Agreement and who or which, together with all affiliates and associates
(each as defined in Rule 12b-2 of the General Rules and Regulations under the
Exchange Act as of the date of the Company’s Rights Agreement), thereafter does
not acquire additional shares of Common Stock while the Beneficial Owner of 15%
or more of the shares of Common Stock then outstanding; provided however, that
if the Person requested to so certify fails to do so within 10 business days,
then such acquisition shall constitute a “Change in Control”; or

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, appointment or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for purposes of this definition, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(iii)                               The closing of a reorganization, share
exchange, or merger (a “Business Combination”), in each case, unless, following
such Business Combination, either

 

(A)      (1) all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction will own the Company through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case
may be, and (2) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) will beneficially own, directly or indirectly, 15% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, or

 

(B)        at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of

 

2

--------------------------------------------------------------------------------


 

the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination or were elected, appointed or nominated by the
Board; or

 

(iv)                              The closing of (1) a complete liquidation or
dissolution of the Company or, (2) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, either

 

(A)      (1) more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, and (2) less than 15%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors will be beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation), except to the extent that such Person owned 15% or more of the
Outstanding Company Common Stock or Outstanding Company Voting Securities prior
to the sale or disposition, or

 

(B)        at least a majority of the members of the board of directors of such
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such sale or
other disposition of assets of the Company or were elected, appointed or
nominated by the Board.

 

3.                                       Subparagraphs (ii) and (iii) of
Section 4.1 shall be amended in their entirety to read as follows:

 

(ii)                                  Prior to June 6, 2005, in no event shall
more than 1,000,000 of the shares of Common Stock subject to the Plan be awarded
to Participants as Restricted Stock Awards (the “Restricted Stock Award Limit”).
On and after June 6, 2005 (the date on which the shareholders approved an
increase in the number of shares reserved for issuance under the Plan by
5,700,000 shares), the grant of one share of restricted stock or one restricted
stock unit will reduce the additional 5,700,000 shares by two shares and a grant
of one share pursuant to an option grant will reduce the 5,700,000 shares by one
share.

 

(iii)                               Any shares of Common Stock related to Awards
which terminate by expiration, forfeiture, cancellation or otherwise without the
issuance of shares of Common Stock or are exchanged in the Committee’s
discretion for Awards not involving Common Stock, and any shares of Common Stock
withheld for the payment of taxes pursuant to Section 9.3 or received by the
Company as payment of the exercise price of an Option shall be available again
for grant under the Plan; provided, however, that no more than 12,700,000 shares
of Common Stock may be issued under Incentive Stock Options.

 

3

--------------------------------------------------------------------------------


 

4.                                       Section 10.2 shall be amended by the
deletion of the parenthetical in the first sentence that reads “(as defined in
Section 22(3) of the Code)” and by the addition of the following at the end:

 

The Grantee shall be disabled if the Grantee

 

(i)                                     is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or

 

(ii)                                  is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company.

 

5.                                       This Amendment shall be effective as of
June 6, 2005 and shall apply only to awards granted on or after June 6, 2005.

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

 

 

By:

/s/ Paul Korus

 

 

 

Paul Korus

 

 

Vice President, Chief Financial Officer
and Treasurer

 

4

--------------------------------------------------------------------------------